Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered May 10, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only contention on this appeal is that the sentence he received upon being found guilty of violating his probation is harsh and excessive. However, given defendant’s repeated violations of the terms of his probation, which included the failure to submit to substance abuse evaluation and to participate in treatment as well as his continued use of marihuana, there was no abuse of discretion by County Court in sentencing defendant to a prison term of lió to 4 years (see, People v Smith, 136 AD2d 867, lv denied 71 NY2d 1033).
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.